Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (US 2014/0241509 A1)(“Kitamura”) in view of Chen et al (US 2016/0303838 A1)(“Chen”).
Kitamura discloses a light extraction substrate, as Kitamura discloses a substrate for light collection or dispersion (para. 0005) including, 
A base substrate, as Kitamura discloses coating a substrate which corresponds to a base substrate with the composition from which the material of the porous material is made (para. 0043)
A light scattering layer on the substrate, as Kitamura discloses a substrate for light collection or dispersion,  including a first material a light scattering layer including a first surface facing the substrate a second opposite the first surface a number of holes in the light scattering layer between the first and second surfaces, the first surface being the base substrate and the second surface being the surface of the layer 14, which is the planarization layer (para. 0023-0024  and 0028 and Fig. 1A, which does not show the base substrate)
A planarization layer 14 on the light scattering layer including a second material (para. 0028) 
Diameters of the holes from 350 to 450 nm in a perpendicular plane to a thickness direction, as Kitamura discloses about 500 nm (para. 0109), 
A ratio of area of hole occupy in the first surface to the surface is at least 40% and , as Kitamura disclose spacing of 10 nm, which implies that the ratio of area the holes occupy is at least 40%, 
A thickness of the planarization layer is 200 nm or less, as Kitamura discloses surface roughness of 20 nm or less or from 0.5 nm or less (para. 028), which is a disclosure of the pores at the top of the structure of Fig. 1A are expected to be not more than 20 nm in diameter, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).
Kitamura is silent with respect to the substrate being for an organic light emitting device, although Kitamura does disclose the substrate is for optical electronic devices (para. 0002). Kitamura is also silent with respect to the refractive indices of the material range from 1.8 to 2.6, 
With respect to an OLED, it would have been within the ordinary skill in the art to have used the device disclosed by Kitamura in an OLED, as Kitamura discloses optical electronic devices, which one or ordinary skill in the art would have included OLED.
Chen, in the same field of endeavor of OLED (para. 0029) and optical layers (Abstract), discloses 
that metal oxides such as aluminum zinc oxide and indium tin oxide have refractive index in the range of 1.8-2.1 (para. 0013).
             Chen supports that the refractive indexes of the material disclosed by Kitamura have refractive index a range which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Kitamura discloses oxides of for example aluminum and zinc for the matrix material  and for the planarization layer material (Kitamura, para. 0024-0025  and 0030).
Re claim 2:  Kitamura discloses a thickness of the porous layer of 500 nm (pra. 0109), and that the pores may be cylindrical in the thickness direction (para. 0109).
Re claim 3:  Kitamura discloses the thickness of the planarization layer is less than 1 micron, as Kitamura discloses a thickness of 300 nm (para. 0137).
Re claim 4:  Kitamura discloses cylindrical shape, as Kitamura discloses the pores may be cylindrical in the thickness direction (para. 0109).
Re claim 5:  Kitamura discloses the materials may be   different, as Kitamura discloses the material of the porous layer and of the planarization layer may be different .Kitamura also discloses the materials may be different or may include the same materials (para. 0032 and 0037-0038).
Re claim 6:  Kitamura discloses the materials may be different, Kitamura also discloses the materials may be different or may include the same materials (para. 0032 and 0037-0038). Kitamura is also silent with respect to the refractive indices of the material range from 1.8 to 2.6, 
Chen, in the same field of endeavor of OLED (para. 0029) and optical layers (Abstract), discloses 
that metal oxides such as aluminum zinc oxide and indium tin oxide have refractive index in the range of 1.8-2.1 (para. 0013).
             Chen supports that the refractive indexes of the material disclosed by Kitamura have refractive index a range which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Kitamura discloses oxides of for example aluminum and zinc for the matrix material  and for the planarization layer material (Kitamura, para. 0024-0025  and 0030).
Re claim 7:  Kitamura is also silent with respect to the refractive indices of the material are at least 1.8.  , Kitamura is also silent with respect to the refractive indices of the material range from 1.8 to 2.6, 
Chen, in the same field of endeavor of OLED (para. 0029) and optical layers (Abstract), discloses 
that metal oxides such as aluminum zinc oxide and indium tin oxide have refractive index in the range of 1.8-2.1 (para. 0013).
             Chen supports that the refractive indexes of the material disclosed by Kitamura have refractive index a range which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Kitamura discloses oxides of for example aluminum and zinc for the matrix material  and for the planarization layer material (Kitamura, para. 0024-0025  and 0030).
Chen, in the same field of endeavor of OLED (para. 0029) and optical layers (Abstract), discloses 
that metal oxides such as aluminum zinc oxide and indium tin oxide have refractive index in the range of 1.8-2.1 (para. 0013).
             Chen supports that the refractive indexes of the material disclosed by Kitamura have refractive index a range which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Kitamura discloses oxides of for example aluminum and zinc for the matrix material  and for the planarization layer material (Kitamura, para. 0024-0025  and 0030).

Re claim 9:  Kitamura discloses an organic  base substrate (para. 0055), which is a disclosure of a polymeric substrate, as is well known in the art.
Re claim 10:  Kitamura discloses the first material and the second material may include an oxide such as aluminum oxide silicon oxide, and zinc oxide (para. 0024) and the second material may include oxide of Al, Zn, or Si (para. 0030).  Kitamura also discloses the materials may be different or may include the same materials (para. 0032 and 0037-0038).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (US 2014/0241509 A1)(“Kitamura”) in view of Chen et al (US 2016/0303838 A1)(“Chen”). as applied to claim 1 above, and further in view of Imada et al (US 2003/0186514 A1)(“Imada”).
Kitamura in view of Chen discloses the limitations of claim 1 as stated above.  Kitamura in view of Chen is silent with respect to the holes define a dot pattern in the substrate.
         Imada, in the same field of endeavor of nano-sized pitted structures or pores (para. 0002),  discloses stamper manufacture of the pores (para. 0044), which is a disclosure of imprinting. 
                           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Imada of forming nano pores with the method disclosed by Kitamura in view of Du in order to obtain the benefit of a regular array as disclosed by Imada (Imada, para. 0044).  The stamper manufacture would also inherently result in a dot pattern in the substrate.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (US 2014/0241509 A1)(“Kitamura”) in view of Chen et al (US 2016/0303838 A1)(“Chen”) and of Lee et al (US 2015/0144900 A1)(“Lee”).
Kitamura discloses a method including forming a light scattering layer 17 (para. 0022, 0028, and Fig. 2C) on a substrate 30 (para. 0055) for light collection or dispersion (para. 0005) including, 
A base substrate 30, as Kitamura discloses coating a substrate which corresponds to a base substrate with the composition from which the material of the porous material is made (para. 0043)
A light scattering layer on the substrate, as Kitamura discloses a substrate for light collection or dispersion,  including a first material a light scattering layer including a first surface facing the substrate a second opposite the first surface a number of holes in the light scattering layer between the first and second surfaces, the first surface being the base substrate and the second surface being the surface of the layer 14, which is the planarization layer (para. 0023-0024  and 0028 and Fig. 1A, which does not show the base substrate)
A planarization layer 14 on the light scattering layer including a second material (para. 0028) 
Diameters of the holes from 350 to 450 nm in a perpendicular plane to a thickness direction, as Kitamura discloses about 500 nm (para. 0109), 
A ratio of area of hole occupy in the first surface to the surface is at least 40% and , as Kitamura disclose spacing of 10 nm, which implies that the ratio of area the holes occupy is at least 40%, 
A thickness of the planarization layer is 200 nm or less, as Kitamura discloses surface roughness of 20 nm or less or from 0.5 nm or less (para. 028), which is a disclosure of the pores at the top of the structure of Fig. 1A are expected to be not more than 20 nm in diameter, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).
The material 12 of the mesopore is bonded to the material of the mesoporous matrix (para. 0035) , and as Kitamura discloses the material of the planarization layer is in part of the same in part as the  material of the matrix material, (para. 0032), it is expected that the porous material is also bonded to the planarization layer.
Kitamura is silent with respect to an anode, an organic layer, and a cathode on the organic layer.   Kitamura is also silent with respect to the refractive indices of the material range from 1.8 to 2.6, 
Lee, in the same field of endeavor of scattering layer for an OLED (Abstract), discloses a layer 250 which may be SiO2, between the scattering layer 200 and the OLED (para. 0073-0076 and Fig. 1), in which the SiO2 layer corresponds to a planarization layer.
Chen, in the same field of endeavor of OLED (para. 0029) and optical layers (Abstract), discloses 
that metal oxides such as aluminum zinc oxide and indium tin oxide have refractive index in the range of 1.8-2.1 (para. 0013).
             Chen supports that the refractive indexes of the material disclosed by Kitamura have refractive index a range which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Kitamura discloses oxides of for example aluminum and zinc for the matrix material  and for the planarization layer material (Kitamura, para. 0024-0025  and 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an OLED with the device disclosed by Kitamura in view of Chen 
because with respect to an OLED, it would have been within the ordinary skill in the art to have used the device disclosed by Kitamura in an OLED, as Kitamura discloses optical electronic devices, which one or ordinary skill in the art would have included OLED.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kitamura et al (US 2014/0241509 A1)(“Kitamura”) in view  of   Du et al (US 2019/0025481 A1)(“Du”)
Kitamura discloses a method including forming a light scattering layer 17 (para. 0022, 0028, and Fig. 2C) on a substrate 30 (para. 0055) for light collection or dispersion (para. 0005) including, 
A base substrate 30, as Kitamura discloses coating a substrate which corresponds to a base substrate with the composition from which the material of the porous material is made (para. 0043)
A light scattering layer on the substrate, as Kitamura discloses a substrate for light collection or dispersion,  including a first material a light scattering layer including a first surface facing the substrate a second opposite the first surface a number of holes in the light scattering layer between the first and second surfaces, the first surface being the base substrate and the second surface being the surface of the layer 14, which is the planarization layer (para. 0023-0024  and 0028 and Fig. 1A, which does not show the base substrate)
A planarization layer 14 on the light scattering layer including a second material (para. 0028) 
Diameters of the holes from 350 to 450 nm in a perpendicular plane to a thickness direction, as Kitamura discloses about 500 nm (para. 0109), 
A ratio of area of hole occupy in the first surface to the surface is at least 40% and , as Kitamura disclose spacing of 10 nm, which implies that the ratio of area the holes occupy is at least 40%, 
A thickness of the planarization layer is 200 nm or less, as Kitamura discloses surface roughness of 20 nm or less or from 0.5 nm or less (para. 028), which is a disclosure of the pores at the top of the structure of Fig. 1A are expected to be not more than 20 nm in diameter, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).
The material 12 of the mesopore is bonded to the material of the mesoporous matrix (para. 0035) , and as Kitamura discloses the material of the planarization layer is in part of the same in part as the  material of the matrix material, (para. 0032), it is expected that the porous material is also bonded to the planarization layer.
Kitamura is silent with respect to removing the substrate from the scattering layer.
  Du, in the same field of endeavor of forming a scattering layer on a substrate (Abstract) discloses the  substrate is removed from the scattering layer (para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step disclosed by Du with the method disclosed by Kitamura in view of Chen in order to obtain the benefit of obtaining an optical or scattering layer which can be transferred to and placed on a desired surface of another device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (US 2014/0241509 A1)(“Kitamura”) in view  of   Du et al (US 2019/0025481 A1)(“Du”) as applied to claim 12 above, and further in view of Imada et al (US 2003/0186514 A1)(“Imada”).
Kitamura in view of Du discloses the limitations of claim 12 as stated above.  Kitamura in view of Du is silent with respect to imprinting.
         Imada, in the same field of endeavor of nano-sized pitted structures or pores (para. 0002),  discloses stamper manufacture of the pores (para. 0044), which is a disclosure of imprinting. 
                           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Imada of forming nano pores with the method disclosed by Kitamura in view of Du in order to obtain the benefit of a regular array as disclosed by Imada (Imada, para. 0044).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895